DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4-16, 18, and 22 are currently pending and have been considered below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following limitations must be shown or the features canceled from the claims:  
“wherein the one or more swing assemblies are caused to move along one of a vertical elliptical path and a horizontal elliptical path” (claim 5)
“positioning one or more non-stationary artificial light sources on a frame” (claim 18)
“ wherein the one or more non-stationary artificial light sources are arranged to move laterally or rotate about an axis” (claim 18) 
“wherein the non-stationary artificial light sources are configured to move according to predefined time periods” (claim 18)  

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Objections
Claims 1 and 6 are objected to because of the following inconsistencies and lack of antecedent basis:  
Claim 1, line 13, recites “a swing assembly,” but line 10 recites “one or more swing assemblies”
Claim 1, line 18, recites “the frame,” but line 2 recites “a frame portion.” 
Claim 6 recites “the container,” but independent claim 1 recites “one or more containers.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2 and 4-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, at lines 7-8, recites “wherein each of the one or more swing assemblies supports one or more containers placed in a swing.” It is unclear whether the claim requires the one or more swing assemblies to be capable of supporting one or more containers, or whether the claim requires the one or more swing assemblies to actually support the one or more containers. In other words, it is unclear whether the one or more containers are positively claimed. Thus, because one of ordinary skill in the art would could not reasonably ascertain the metes and 
Claim 4 is directed to an apparatus, namely, a plant growing apparatus. The claim, however, improperly attempts to recite a process step: “wherein the one or more swing assemblies are caused to rotate.” It is unclear whether infringement occurs when one creates an apparatus that allow the one or more swing assembly to rotate, or whether infringement occurs when the one or more swing assemblies are actually caused to rotate. See MPEP2173.05(p). Thus, because one of ordinary skill in the art would could not reasonably ascertain the metes and bounds of the claimed subject matter, claim 4 is further rejected under 35 U.S.C. 112(b).
Claim 5 is directed to an apparatus, namely, a plant growing apparatus. The claim, however, improperly attempts to recite a process step: “wherein the one or more swing assemblies are caused to move along one of a vertical elliptical path and a horizontal elliptical path.” It is unclear whether infringement occurs when one creates an apparatus that allow the one or more swing assembly to move along one of a vertical elliptical path and a horizontal path, or whether infringement occurs when the one or more swing assemblies are actually caused to move along one of a vertical elliptical path and a horizontal path. See MPEP2173.05(p). Thus, because one of ordinary skill in the art would could not reasonably ascertain the metes and bounds of the claimed subject matter, claim 5 is further rejected under 35 U.S.C. 112(b).
Claim 7 recites “wherein the one or more containers include a rim size selected from a plurality of rim sizes based on growth of a given type of plant or plant matter.” Thus, the claim limitation describes the invention in terms of a particular plant a user (i.e., a user who knows the growth height of a particular plant). Therefore, whether a device falls within the scope of the claim cannot be ascertained until a particular user and plant engages the device. See MPEP 2173.05(b). Thus, because one of ordinary 
Claims 13 and 14 recite, respectively “wherein the one or more light sources moves about the at least one of a lateral axis and a rotational axis,” and “wherein the one or more light sources is set up to move along a predetermined path during a predetermined time frame.” Independent claim 1, however, was amended to recite “one or more stationary light source” and no longer says “or non-stationary moveable light sources.” Thus, it appears that applicant intended to cancel claims 13 and 14 (as well as cancel claim 12, see rejection of claim 12 under 35 U.S.C. 112(d) below). Claims 13 and 14, as currently written, do not make structural sense, and because one of ordinary skill in the art would could not reasonably ascertain the metes and bounds of the claimed subject matter, claims 13 and 14 are further rejected under 35 U.S.C. 112(b). For purposes of examination, claims 13 and 14 have been given their broadest reasonable interpretation.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. Claim 12 reads in full: “The plant growing apparatus of claim 1, wherein the one or more light sources is stationary.” Claim 1, however, claims “one or more stationary light sources.” Thus, claim 12 fails to further limit the subject matter of claim 1. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 7-16, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 3,529,379 to Ware (“Ware”).
Regarding claim 1, Ware discloses a plant growing apparatus comprising: a frame portion (22, 23, 24); a chain assembly (105, FIGS. 1-3); a top axle assembly (107); a bottom axle assembly (106), wherein the frame portion, the chain assembly, and top axle assembly and the bottom axle assembly form a vertical plant growing carousel (FIGS. 1-3); one or more swing assemblies (114, 13), wherein each of the one or more swing assemblies supports one or more containers placed in a swing (FIGS. 2-3, showing containers supported on swing (13)) and is attached to the chain assembly through a yoke assembly (108, FIGS. 2, 8, 9), and wherein the yoke assembly holds a swing assembly firmly while allowing free movement of the swing assembly (Col. 5, lines 31-39); a drive mechanism (9, 10), wherein the drive mechanism facilitates coordinated motion of the swing assemblies and the containers (Col. 2, lines 45-56; FIGS. 1-3); and one or more stationary light source (33), wherein each stationary light source is disposed on a horizontal frame member of the frame and positioned such that each of the containers receives a uniform distribution of light from the one or more stationary light sources (Col. 3, lines 55-60; FIGS. 1-3).
Regarding claim 2, Ware discloses wherein the drive mechanism is controlled using at least one of an electrical, a mechanical, and an electro-mechanical means (Col. 2, lines 45-72).
Regarding claim 4, Ware discloses wherein the one or more swing assemblies are caused to rotate about an upper axle and a lower axle at a predetermined rate of motion (FIGS. 1-3; Col. 2, line 45 to Col. 3, line 12).
Regarding claim 5, Ware discloses wherein the one or more swing assemblies are caused to move along one of a vertical elliptical path and a horizontal elliptical path (FIGS. 1-3; Col. 2, line 45 to Col. 3, line 12).
Regarding claim 7, Ware discloses wherein the one or more containers are configured to carry at least one or more of plants, water, plant matter, soil, growth medium, and plant nutrients (FIGS. 2-3), and wherein the one or more containers include a rim size selected from a plurality of rim sizes based on growth of a given type of plant or plant matter (FIGS. 2-3).
Regarding claim 8, Ware discloses wherein each of the swing assemblies is mechanically coupled to the chain assembly using the yoke assembly (FIGS. 1-3).
Regarding claim 9, Ware discloses wherein the one or more stationary light sources is configured to transmit light at one or more frequencies for one or more predetermined time periods (Col. 3, lines 55-60).
Regarding claim 10, Ware discloses wherein the one or more light sources is located at a predetermined distance and direction from a path of motion of the containers (Col. 3, lines 55-60; FIGS. 1-3).
Regarding claim 11, Ware discloses wherein the container is configured to bear weight of plants, soil, plant matter, water, growth medium, and plant nutrients (FIGS. 2-3).
Regarding claim 12, Ware discloses wherein the one or more light sources is stationary (Col. 3, lines 55-60; FIGS. 1-3).
Regarding claim 13, Ware discloses wherein the one or more light sources moves about at least one of a lateral axis and a rotational axis (FIGS. 1-3).
Regarding claim 14, Ware discloses wherein the one or more light sources is set up to move along a predetermined path during a predetermined time frame (FIGS. 1-3).
Regarding claim 15, Ware discloses wherein the frame portion is mounted in one of a vertical position and a horizontal position (FIGS. 1-3).
Regarding claim 16, Ware discloses wherein the one or more light sources is mounted in one of a vertical position and a horizontal position (FIGS. 1-3).
Regarding claim 22, Ware discloses method for growing plants in artificially lighted environments, the method comprising: providing a chain assembly (105, FIGS. 1-3) having a plurality of swing assemblies (114, 13) spaced apart on the chain assembly (FIGS. 1-3), wherein the chain assemble is part of a vertical plant growing carousel (Col. 2, lines 45-56); placing one or more containers in each of the swing assemblies (FIGS. 2-3), wherein a given container is spaced to facilitate growth of any given type of plant or plant matter and to move or pass freely by and between a container above and a container below the given container without damaging plants or plant matter in the given container during a growth cycle of the plants or plant matter (FIGS. 2-3); and exposing the plants or plant matter to light from one or more growth- promoting stationary lights, wherein the one or more growth promoting stationary lights are disposed horizontally on a fame (FIGS. 1-3; Col. 2, line 45 to Col. 3, line 12; Col. 3, lines 55-60).
Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 8,104,226 to Marchildon (“Marchildon”).
Regarding claim 18, Marchildon discloses method for growing plants in artificially lighted environments, the method comprising: positioning one or more non-stationary artificial .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ware as applied to claim 1 above.
Regarding claim 6, Ware teaches each and every element of claim 1 as discussed above, but it does not explicitly teach  wherein the container is made of at least one of plastic, metal, clay, wood, glass, stone, composite, synthetic, natural, and man-made material.
It is well settled, however, that that a selection of a known material based on its suitability for its intended use is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular material was significant. MPEP at 2144.07, citing Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). In this case, applicant has not shown patentable significance of making the container out of at least one of plastic, metal, clay, wood, glass, stone, composite, synthetic, natural, and man-made material. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Ware by making the container out of at least one of plastic, metal, clay, wood, glass, stone, composite, synthetic, natural, and man-made material, in order to effectively hold the plant matter contained therein. 
Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-16, 18, and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387. The examiner can normally be reached Mon-Fri 9:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643